                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JS et al.,

                          Plaintiffs,

              v.                                            CAUSE NO. 3:19-CV-421 DRL-MGG

 MACNHESTER COMMUNITY SCHOOLS
 CORPORATION et al.,

                          Defendants.

                                        OPINION AND ORDER
         Mr. Robert Sklar filed a pro se complaint on behalf of himself and J.S., his minor child, against

the Manchester Community Schools (MCS), the Town of North Manchester, and the North

Manchester Police Department. MCS filed a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), which the other defendants partly joined. ECF 9, 14. The defendants have argued several

reasons why the complaint must be dismissed, including Mr. Sklar’s unauthorized pro se representation

of his minor child; failure to state a claim upon which relief can be granted; and the lack of jurisdiction

because there is no actual controversy. Although Mr. Sklar filed his briefing late, even after being

afforded forgiving extensions by the court, the court addresses his complaint on its merits given

federal preference for this outcome. That said, the court now grants the motion to dismiss.

                                           BACKGROUND
         These facts assume the truth of the allegations within the complaint, as the court must given

the procedural posture of this motion. On or about April 22, 2019, Robert Sklar (J.S.’s father) was

contacted by North Manchester Police Department (NMPD) officers. ECF 1 at 4. Officer Houser,

accompanied by an unnamed officer, wanted to speak with J.S. about an incident that had occurred at

a local park. Id. JS was interviewed at the police station that afternoon. Id.
        Plaintiffs allege that later that evening the same officers entered the Sklar home without a

warrant or permission. Id. The officers informed Mr. Sklar that a “No Trespass Order” had been

issued as to J.S.. Id. The order banned J.S. from MCS property. Id. Mr. Sklar refused the sign the order

and was denied a copy. Id.

        That same day, Mr. Sklar contacted the high school principal, Dr. Lippe, about the order. Id.

Dr. Lippe responded that he did not approve the order. Id. Mr. Sklar also contacted Chief Kirk of

NMPD regarding the order and the issuing officers entering his home without authorization. Id. Chief

Kirk informed Mr. Sklar that the order had been requested by the School Resource Officer. Id. at 5.

On May 30, 2019, Mr. Sklar wrote to Russ Mikel, Superintendent of Manchester Community Schools,

and asked Mr. Mikel for clarification and for an opportunity to appeal the order. Id. Superintendent

Mikel informed Mr. Sklar that the order was issued by a police officer, not the school. Id.

        Chief Kirk and Superintendent Mikel both informed Mr. Sklar that the order would expire on

June 1, 2019. Id. Because of the order, J.S. was prohibited from attending school functions typically

open to the public including athletic events, school board meetings, and a high school graduation. Id.

        J.S. alleges he was denied any ability to appeal the order. Id. J.S. alleges that the order, and his

inability to appeal it, violated his constitutional rights and caused him irreparable harm. Id. Mr. Sklar

alleges that officers violated his constitutional rights when they entered his home without permission.

Id. The plaintiffs request the trespass order be lifted, $10,000 per day J.S. was banned from school

property, and any other relief the court deems appropriate. Id. at 3.

                                              STANDARD
        In reviewing a motion to dismiss under Rule 12(b)(6), the court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the plaintiff’s favor. Reynolds v. CB Sports Bar,

Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). A complaint must contain a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The statement must


                                                     2
contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face

and raise a right to relief above the speculative level. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A plaintiff’s claim must be plausible, not probable. Indep.

Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th Cir. 2012). Evaluating whether a claim is

sufficiently plausible to survive a motion to dismiss is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” McCauley v. City of Chicago, 671

F.3d 611, 616 (7th Cir. 2011) (quoting Iqbal, 556 U.S. at 678).

        When evaluating a facial challenge to subject matter jurisdiction under Rule 12(b)(1), a court

must use the same “plausibility” standard; therefore, the court must accept alleged factual matters as

true and draw all reasonable inferences in favor of the plaintiff. Silha v. ACT, Inc., 807 F.3d 169, 174

(7th Cir. 2015). The plaintiffs bear the burden of establishing the jurisdictional requirements. Ctr. for

Dermatology and Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 588-89 (7th Cir. 2014).

        Of course, because the plaintiffs are proceeding pro se, the court must liberally construe the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                               DISCUSSION
        A.       The Complaint is Partially Moot.

        The defendants argue that the complaint is partially moot. “To invoke federal jurisdiction, a

plaintiff must show a ‘personal stake’ in the outcome of the action.” United States v. Sanchez-Gomez, 138

S. Ct. 1532, 1537 (2018). This requirement must be met at “all stages of review.” Id. (quoting Preiser v.

Newkirk, 422 U.S. 395, 401 (1975)). When there is no longer a “case or controversy,” the suit becomes

moot. Loertscher v. Anderson, 893 F.3d 386, 392 (7th Cir. 2018). In a case seeking injunctive relief, “once

the threat of the act sought to be enjoined dissipates, the suit must be dismissed as moot.” Id. (quoting

Brown v. Bartholomew Consol. Sch. Corp., 442 F.3d 588, 596 (7th Cir. 2006)).




                                                      3
         In this case, it is undisputed that the trespass order against J.S. was lifted on June 1, 2019.

While Mr. Sklar, in his response, agrees that “any ongoing harm to J.S. and Mr. Sklar ended on June

1, 2019,” he argues that the claims are not moot under the capable of repetition doctrine. ECF 19 at

7. This doctrine applies only in the rare case where: “(1) the challenged action is in its duration too

short to be fully litigated prior to its cessation or expiration, and (2) there is a reasonable expectation

that the same complaining party will be subjected to the same action again.” Loertscher, 893 F.3d at

394-95 (quoting Sanchez-Gomez, 138 S. Ct. at 1540).

         Whether the order may meet the doctrine’s durational element, the plaintiffs have shown no

reason to believe J.S. will be subjected to the same action again. Without a showing of that reasonable

expectation, courts have “generally been unwilling to assume that the party seeking relief will repeat

the type of misconduct that would once again place him or her at risk of that injury.” Honig v. Doe, 484

U.S. 305, 320 (1988). The court will not assume that J.S. will engage in conduct that results in another

trespass order. See Loertscher, 893 F.3d at 395 (court would not assume plaintiff would later engage in

the consumption of illegal substances). The court finds that the claim for injunctive relief is moot. The

court now turns to the claims for monetary relief.

         B.       The Complaint Fails to State a Claim.

         In this case, the plaintiffs have sued three municipal defendants. Municipalities may be sued

under § 1983 for constitutional violations. See Monell v. New York City Dept. of Social Servs., 436 U.S. 658,

694 (1978). A municipality cannot be held liable under the theory of respondeat superior; rather, a plaintiff

must allege the constitutional violation resulted from a municipal policy, custom, or practice. Id.1

         To plead a Monell claim, a plaintiff must establish: “(1) an express policy that causes a

constitutional deprivation when enforced; (2) a widespread practice that is so permanent and well-


1None of the defendants has argued that they are not suable entities for purposes of § 1983, though the police
department here would not qualify. See e.g., Sow v. Fortville Police Dept., 636 F.3d 293, 300 (7th Cir. 2011) (holding
Indiana police departments are not suable entities for purposes of § 1983).

                                                          4
settled that it constitutes a custom or practice; or (3) an allegation that the constitutional injury was

caused by a person with final policymaking authority.” Teesdale v. City of Chicago, 690 F.3d 829, 834 (7th

Cir. 2012). Courts must not apply a “‘heightened pleading standard’—more stringent than the usual

pleading requirement of Rule 8(a) of the Federal Rules of Civil Procedure—in civil rights cases alleging

municipal liability under [§ 1983.]” White v. City of Chicago, 829 F.3d 837, 844 (7th Cir. 2016) (quoting

Leatherman v. Tarrant Cty. Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 164 (1993)). To survive

a motion to dismiss, the plaintiffs’ complaint must allow the court “to draw the reasonable inference

that the [municipality] maintained a policy, custom, or practice” that deprived them of their rights.

McCauley v. City of Chicago, 671 F.3d 611, 618 (7th Cir. 2011) (inner quotations removed); see also

Buchanan v. City of Kenosha, 57 F. Supp. 2d 675, 679 (E.D. Wis. 1999) (dismissing a complaint for failing

to allege the deprivation of rights was caused by an unconstitutional policy or practice).

        In this case, the plaintiffs have not alleged any facts that allow a reasonable inference that any

of the municipal defendants had any policy or widespread custom that led to the trespass order or

officers entering the Sklar home. The plaintiffs also have not alleged that a final policymaker

authorized either of these actions.

        Even if plaintiffs had properly alleged a custom or policy, they have failed to state a viable due

process claim. The complaint is not clear whether the plaintiffs are asserting procedural or substantive

due process violations; however, either claim fails because the plaintiffs have failed to plead a protected

interest. The plaintiffs do not allege that J.S. is a student at an MCS school or that he was suspended

from an MCS school; instead, plaintiffs have argued that J.S. has “a right, same as the public, to attend

certain events that are open to all people of the community.” ECF 19 at 4.

        Members of the public, however, have no constitutional right of access to public schools. See

Hanneman v. S. Door Cty. Sch. Dist., 673 F.3d 746, 755 (7th Cir. 2012) (quoting Vukadinovich v. Bd. of Sch.

Trustees of Michigan City Area Schs., 978 F.2d 403, 407 (7th Cir. 1992)). Without a right to be on school


                                                      5
property, J.S. cannot maintain a due process claim against the municipal defendants. See id. at 752

(procedural due process claims require plaintiffs to allege a “protected interest, either in liberty or

property”); Campos v. Cook County, 932 F.3d 972, 975 (7th Cir. 2019) (substantive due process claims

require plaintiffs to allege the government violated a fundamental right or liberty).

        Mr. Sklar also asserts a Fourth Amendment claim. Generally, the Fourth Amendment requires

a warrant for officers to enter an individual’s home. See United States v. Hughes, 993 F.2d 1313, 1315

(7th Cir. 1993). In this case, Mr. Sklar alleges that his rights were violated when officers entered his

home without a warrant or consent. ECF 1 at 5. While Mr. Sklar may have alleged a Fourth

Amendment claim, see, e.g., Twyman v. Burton, 757 F. Supp. 2d 804, 808 (S.D. Ind. 2010) (plaintiff

sufficiently pleaded a Fourth Amendment claim against the defendant for warrantless entry of her

home), this claim must be dismissed because Mr. Sklar has not properly alleged the violation was

caused by a municipal policy or custom.

        Through briefing, the plaintiffs attempt to amend their complaint to raise claims under 42

U.S.C. §§ 1985 and 1986.2 These claims fail because plaintiffs do not allege the defendants acted with

any class-based animus. See Grimes v. Smith, 776 F.2d 1359, 1366 (7th Cir. 1985) (holding § 1985(3)

requires a racial, class-based animus to state a claim); Kowalski v. Boliker, 893 F.3d 987 (7th Cir. 2018)

(holding § 1985(2) requires a class-based animus to state a claim). Because a successful § 1985 claim is

a prerequisite to a claim under § 1986, this claim necessarily fails. Grimes, 776 F.2d at 1363 n.4.

        C.       Mr. Sklar Cannot Represent J.S.
        Mr. Sklar is both proceeding pro se and acting as counsel for his child, J.S.3 An individual may

appear in federal court pro se or through counsel, see 28 U.S.C. § 1654, but the general rule is that one


2 These claims appear for the first time in plaintiffs’ response. ECF 19 at 6. Plaintiffs argues there was an “intra-

corporation conspiracy” among the municipal defendants. Id.

3Mr. Sklar does not deny that he is representing J.S.; instead, he denies that he “is engaged in the unauthorized
practice of [l]aw.” ECF 19 at 1.

                                                         6
pro se litigant cannot represent another. Nocula v. UGS Corp., 520 F.3d 719, 725 (7th Cir. 2008). “One

consequence of the normal rule is that a next friend may not, without the assistance of counsel, bring

suit on behalf of a minor party.” Elustra v. Mineo, 595 F.3d 699, 705 (7th Cir. 2010). While there are

some exceptions to this rule (e.g., parents may bring pro se social security claims on behalf of their

children), this circuit has yet to recognize such an exception for a lawsuit based on § 1983. Id. The rule

intends to protect the interests of the minor party and “guards the judiciary’s authority to govern those

who practice in its courtrooms.” Id. (quoting Myers v. Loudoun Cty. Pub. Schs., 418 F.3d 395, 400 (4th

Cir. 2005)). Mr. Sklar cannot act as counsel for J.S.

                                            CONCLUSION

        Because the request for injunctive relief has become moot, the court dismisses that claim for

lack of jurisdiction. The court further dismisses the complaint for failure to state a claim as the

plaintiffs have not properly pleaded a claim against the municipal defendants. For these reasons, the

court GRANTS the motion to dismiss. ECF 9. The court GRANTS the Town of North Manchester

and Police Department’s motion to join the reply. ECF 22. The court DENIES the motion to strike.

ECF 20.

        SO ORDERED.

        December 23, 2019                                s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    7
